Case: 1:20-cv-02511 Document #: 1-2 Filed: 04/23/20 Page 1 of 9 PageID #:18




                 EXHIBIT B
    Case: 1:20-cv-02511 Document #: 1-2 Filed: 04/23/20 Page 2 of 9 PageID #:19




 BOCK, HATCH, LEWIS & OPPENHEIM, LLC
                       134 North La Salle Street, Suite 1000
                                  Chicago, IL 60602
                  312-658-5500 (Phone)       •   312-658-5555 (Fax)

                                     April 23, 2020

VIA PROCESS SERVER

Arkray USA, Inc.
c/o National Registered Agents, Inc., Registered Agent
1010 Dale Street North
St. Paul, MN 55117


      Re:    Demand for Preservation of Tangible Documents and Electronically
             Stored Information in Camp Drug Store, Inc. v. Arkray USA, Inc.

Dear sir or madame:

       We represent Camp Drug Store, Inc. (“Plaintiff”) in the above mentioned case.
Plaintiff alleges that Arkray USA, Inc. (“Defendant”) sent unsolicited advertisements
by fax in violation of the TCPA.

       We consider electronic data to be a valuable and irreplaceable source of
discovery and evidence in this matter. The laws and rules prohibiting the destruction
of evidence apply to electronic data with the same force as they apply to other kinds
of evidence.

       Plaintiff hereby demands that you preserve all documents, tangible things and
electronically stored information potentially relevant to the issues in this cause. As
used in this document, “you” and “your” refers to Arkray USA, Inc., its predecessors,
successors, parents, subsidiaries, divisions or affiliates, and their respective officers,
directors, agents, attorneys, accountants, employees, partners or other persons
occupying similar positions or performing similar functions. “Third parties,” as used
in this document, refer to anyone taking action on behalf Defendant and any
employees or agents thereof.

      You should anticipate that much of the information subject to disclosure or
responsive to discovery in this matter is stored on your current and former computer
    Case: 1:20-cv-02511 Document #: 1-2 Filed: 04/23/20 Page 3 of 9 PageID #:20

Arkray USA, Inc.
April 23, 2020
Page 2 of 8

systems and other media and devices (including personal digital assistants, voice-
messaging systems, online repositories and cell phones).

      Electronically stored information (“ESI”) should be afforded the broadest
possible definition and includes (by way of example and not as an exclusive list)
potentially relevant information electronically, magnetically or optically stored as:

      • Image and facsimile files (e.g., .pdf, .tiff, .jpg, .gif images);
      • Digital communications (e.g., e-mail, voicemail, instant
        messaging, text messages, and all social media content);
      • Word processed documents and drafts (e.g., using Word or
        WordPerfect or any other word processing system);
      • Spreadsheets and tables (e.g., Excel, Lotus 123, or any other
        computer-generated worksheets);
      • Network access and server activity logs;
      • Databases (e.g., Access, Oracle, SQL Server data, SAP);
      • Contact and Relationship Management Data (e.g., Outlook,
        Salesforce, ACT!);
      • Calendar and Diary Application Data (e.g., Outlook, Yahoo,
        Google, blog tools);
      • Online Access Data (e.g., temporary internet files, history,
        cookies);
      • Presentations (e.g., PowerPoint, Corel Presentations)
      • Project management application data; and
      • Back up and archival files (e.g., Zip, .GHO).

      ESI also includes information or data stored on proprietary software,
databases or systems.

      ESI resides not only in areas of electronic, magnetic and optical storage media
reasonably accessible to you, but also in areas you may deem not reasonably
accessible. You are obliged to preserve potentially relevant evidence from both these
sources of ESI, even if you do not anticipate producing such ESI.

       The demand that you preserve both accessible and inaccessible ESI is
reasonable and necessary. Pursuant to amendments to the Federal Rules of Civil
Procedure that have been approved by the United States Supreme Court (eff.
12/1/05), you must identify all sources of ESI you decline to produce and demonstrate
to the court why such sources are not reasonably accessible. For good cause shown,
the court may then order production of the ESI, even if it finds that it is not
reasonably accessible. Accordingly, even ESI that you deem reasonably inaccessible
must be preserved in the interim so as not to deprive the Plaintiff of its right to secure
the evidence or the Court of its right to adjudicate the issue.
    Case: 1:20-cv-02511 Document #: 1-2 Filed: 04/23/20 Page 4 of 9 PageID #:21

Arkray USA, Inc.
April 23, 2020
Page 3 of 8

               A.     Preservation Requires Immediate Intervention

       You must act immediately to preserve potentially relevant ESI including,
without limitation, information with the earlier of a Created or Last Modified date on
or after January 1, 2016 through the date of this demand and concerning:

      a. All electronic mail (“e-mail”) and information about e-mail (including
         message contents, header information, and logs of e-mail systems
         usage) sent or received by Defendant, third parties, or anyone
         relating to Defendant or third parties;

      b. All other e-mail and information about e-mail (including message
         contents, header information, and logs of e-mail systems usage)
         containing information about Defendant or third parties or work
         performed for Defendant or third parties;

      c. All databases (including all records and field structural information
         in such databases) containing any reference to and/or information
         about Defendant or Defendant’s intended fax recipients, or third
         parties or third-parties’ intended fax recipients;

      d. All logs of faxing activity (including all reports indicating success or
         failure of attempted transmission) containing information about
         Defendant and/or Defendant’s intended fax recipients, or third
         parties or third parties’ intended fax recipients;

      e. All word processing files and file fragments containing information
         about Defendant or third parties;

      f. All electronic data files and file fragments created by application
         programs that process financial, accounting, and billing information
         related to Defendant or third parties;

      g. All files and file fragments containing information from electronic
         calendars and scheduling programs regarding Defendant and/or fax
         transmissions sent on behalf of Defendant, or third parties and/or fax
         transmissions sent on behalf of third parties;

      h. All electronic data files and file fragments created or used via
         electronic spreadsheet programs where such data files contain
         information about Defendant and/or Defendant’s intended fax
         recipients, or third parties and/or third parties’ intended fax
         recipients; including files and file fragments created by Defendant or
         third parties;
    Case: 1:20-cv-02511 Document #: 1-2 Filed: 04/23/20 Page 5 of 9 PageID #:22

Arkray USA, Inc.
April 23, 2020
Page 4 of 8

      i. All other electronic data containing information about Defendant or
         third parties; and

      j. All e-mail from third party sources that may contain references or
         correspondence relating to Defendant or third parties.

       Adequate preservation of ESI requires more than simply refraining from
efforts to destroy or dispose of such evidence. You must also intervene to prevent loss
due to routine operations and employ proper techniques and protocols suited to
protection of ESI. Be advised that sources of ESI are altered and erased by continued
use of your computers and other devices. Booting a drive, examining its contents or
running any application will irretrievably alter the evidence it contains and may
constitute unlawful spoliation of evidence. Consequently, alteration and erasure may
result from your failure to act diligently and responsibly to prevent loss or corruption
of ESI. Nothing in this demand for preservation of ESI should be understood to
diminish your concurrent obligation to preserve document, tangible things and other
potentially relevant evidence.

                      B.     Suspension of Routine Destruction

       You are directed to immediately initiate a litigation hold for potentially
relevant ESI, documents and tangible things, and to act diligently and in good faith
to secure and audit compliance with such litigation hold. You are further directed to
immediately identify and modify or suspend features of your information systems and
devices that, in routine operation, operate to cause the loss of potentially relevant
ESI. Examples of such features and operations include:

      • Purging the contents of e-mail repositories by age, capacity or other
        criteria;
      • Using data or media wiping, disposal, erasure or encryption utilities
        or devices;
      • Overwriting, erasing, destroying or discarding back up media;
      • Re-assigning, re-imaging or disposing of systems, servers, devices or
        media;
      • Running antivirus or other programs effecting wholesale metadata
        alteration;
      • Releasing or purging online storage repositories;
      • Using metadata stripper utilities;
      • Disabling server or IM logging; and,
      • Executing drive or file defragmentation or compression programs.
    Case: 1:20-cv-02511 Document #: 1-2 Filed: 04/23/20 Page 6 of 9 PageID #:23

Arkray USA, Inc.
April 23, 2020
Page 5 of 8

                            C.    Preservation by Imaging

       You should take affirmative steps to prevent anyone with access to your data,
systems and archives from seeking to modify, destroy or hide electronic evidence on
network or local hard drives (such as by deleting or overwriting files, using data
shredding and overwriting applications, defragmentation, re-imaging or replacing
drives, encryption, compression, steganography or the like). With respect to local hard
drives, one way to protect existing data on local hard drives is by the creation and
authentication of a forensically qualified image of all sectors of the drive. Such a
forensically qualified duplicate may also be called a bitstream image or clone of the
drive. Be advised that a conventional back up of a hard drive is not a forensically
qualified image because it only captures active, unlocked data files and fails to
preserve forensically significant data that may exist in such areas as unallocated
space, slack space and the swap file.

      With respect to the hard drives and storage devices maintained offsite,
including Cloud Based Data Storage, including any File Transfer Protocol Host
Account or Server Storage, whether provided by a server owned or maintained by
your subsidiaries, agents, and/or contractors, maintained by a company on behalf of
you or shared by you and Defendant or any third parties, demand is made that you
preserve the ESI on those devices.

       With regard to all data storage for Defendant or any employee, subsidiary,
contractor, or agent, stop any activity which my result in the loss of such electronic
data, including the rotation, destruction, overwriting, and/or erasure of such media
in whole or in part, unless a true and correct copy of each such electronic file has been
made and steps have been taken to assure that such copy will be preserved and
accessible for purposes of this litigation

                         D.      Preservation in Native Form

       You should anticipate that certain ESI, including but not limited to
spreadsheets and databases, will be sought in the form or forms in which it is
ordinarily maintained. Accordingly, you should preserve ESI in such native forms,
and you should not select methods to preserve ESI that remove or degrade the ability
to search your ESI by electronic means or make it difficult or burdensome to access
or use the information efficiently in the litigation. You should additionally refrain
from actions that shift ESI from reasonably accessible media and forms to less
accessible media and forms if the effect of such actions is to make such ESI not
reasonably accessible.
    Case: 1:20-cv-02511 Document #: 1-2 Filed: 04/23/20 Page 7 of 9 PageID #:24

Arkray USA, Inc.
April 23, 2020
Page 6 of 8

                                   E.    Metadata

       You should further anticipate the need to disclose and produce system and
application metadata and act to preserve it. System metadata is information
describing the history and characteristics of other ESI. This information is typically
associated with tracking or managing an electronic file and often includes data
reflecting a file’s name, size, custodian, location and dates of creation and last
modification or access. Application metadata is information automatically included
or embedded in electronic files but which may not be apparent to a user, including
deleted content, draft language, commentary, collaboration and distribution data and
dates of creation and printing. Be advised that metadata may be overwritten or
corrupted by careless handling or improper steps to preserve ESI. For e-mail,
metadata includes all header routing data and Base 64 encoded attachment data, in
addition to the To, From, Subject, Received Date, CC and BCC fields.

                                    F.    Servers

      With respect to servers like those used to manage e-mail (e.g., Microsoft
Exchange, Lotus Domino) or network storage (often called a user’s “network share”),
the complete contents of each user’s network share and e-mail account should be
preserved. There are several ways to preserve the contents of a server depending
upon, e.g., its RAID configuration and whether it can be downed or must be online
24/7. Please call to discuss the sufficiency of preservation methods if you have
questions.

                            G.     Ancillary Preservation

       You must preserve documents and other tangible items that may be required
to access, interpret or search potentially relevant ESI, including programs, utilities,
logs, control sheets, specifications, indices, naming protocols, file lists, network
diagrams, flow charts, instruction sheets, data entry forms, abbreviation keys, user
ID and password rosters, legacy or proprietary devices, or the like.

                   H.    Paper Preservation of ESI is Inadequate

       As hard copies do not preserve electronic searchability or metadata, they are
not an adequate substitute for, or cumulative of, electronically stored versions. If
information exists in both electronic and paper forms, you should preserve both
forms.
    Case: 1:20-cv-02511 Document #: 1-2 Filed: 04/23/20 Page 8 of 9 PageID #:25

Arkray USA, Inc.
April 23, 2020
Page 7 of 8

                     I.     Agents, Attorneys and Third Parties

      Your preservation obligation extends beyond ESI in your care, possession or
custody and includes ESI in the custody of others that is subject to your direction or
control. Accordingly, you must notify any current or former agent, attorney,
employee, custodian or contractor in possession of potentially relevant ESI to
preserve such ESI to the full extent of your obligation to do so, and you must take
reasonable steps to secure their compliance.

                            J.     Preservation Protocols

       We desire to work with you to agree upon an acceptable protocol for forensically
sound preservation and can supply a suitable protocol, if you will furnish an inventory
of the systems and media to be preserved. Else, if you will promptly disclose the
preservation protocol you intend to employ, perhaps we can identify any points of
disagreement and resolve them. A successful and compliant ESI preservation effort
requires expertise. If you do not currently have such expertise at your disposal, we
urge you to engage the services of an expert in electronic evidence and computer
forensics. Perhaps our respective expert(s) can work cooperatively to secure a balance
between evidence preservation and burden that’s fair to both sides and acceptable to
the Court.

                          K.     Do Not Delay Preservation

       I am available to discuss reasonable preservation steps; however, you should
not defer preservation steps pending such discussions if ESI may be lost or corrupted
as a consequence of delay. Should your failure to preserve potentially relevant
evidence result in the corruption, loss or delay in production of evidence to which we
are entitled, such failure would constitute spoliation of evidence, and we will not
hesitate to seek sanctions.
    Case: 1:20-cv-02511 Document #: 1-2 Filed: 04/23/20 Page 9 of 9 PageID #:26

Arkray USA, Inc.
April 23, 2020
Page 8 of 8

                         L.    Confirmation of Compliance

      Please confirm that you have taken the steps outlined in this letter to preserve
ESI and tangible documents potentially relevant to this action. If you have not
undertaken the steps outlined above, or have taken other actions, please describe
what you have done to preserve potentially relevant evidence.

                                       Respectfully,

                                       /s/ Phillip A. Bock


                                       Phillip A. Bock
                                       BOCK, HATCH, LEWIS & OPPENHEIM, LLC
                                       134 N. LaSalle St., Suite 1000
                                       Chicago, IL 60602
                                       (312)658-5500
                                       jon@classlawyers.com
